 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 355 NLRB No. 24 
140 
Local Union No. 71 International Brotherhood of 
Electrical Workers 
and
 Capital Electric Line 
Builders, Inc.  and R.B. Jergens Contractors 
and 
Local Union No. 534, 
Laborers International 
Union of North America 
and Laborers District 
Council of Ohio, Laborers International Union 
of North America
1 Case 9ŒCDŒ499 
April 16, 2010 
DECISION AND DETERMINATION OF DISPUTE 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER 
AND PEARCE  This is a jurisdictional dispute proceeding under Sec-
tion 10(k) of the National Labor Relations Act (the Act).  
Capital Electric Line Builders,
 Inc. (Capital Electric) and 
R.B. Jergens Contractors (Jergens) (collectively, the Em-

ployers) filed a charge on September 17, 2009, alleging 
that Local Union No. 71, International Brotherhood of 
Electrical Workers (Electrical 
Workers) violated Section 
8(b)(4)(D) of the Act by enga
ging in proscribed activity 
with an object of forcing the Employers to assign certain 
work to employees represen
ted by Electrical Workers 
rather than to employees represented by Local Union No. 
534, Laborers International Union of North America 
(Laborers).  The hearing was held on December 10, 

2009, before Hearing Officer 
Aranzazu Lattanzio.  At the 
hearing, Laborers moved to quash the notice of hearing.
2  Thereafter, the Employers, 
Electrical Workers, and La-
borers filed posthearing briefs, and the Employers filed a 
memorandum in opposition to Laborers™ motion to 
quash. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.   
The Board affirms the hearing officer™s rulings, find-
ing them free from prejudicial error.  On the entire re-
cord, the Board makes th
e following findings.  
I.  JURISDICTION
 The parties stipulated that Capital Electric is engaged 
in the business of providin
g electrical installation ser-
vices from its Dayton, Ohio facility.  During the 12-
month period prior to the hearing, Capital Electric, dur-
ing the course and conduct of its business, derived gross 

                                                          
 1 Laborers District Council of Ohio is listed on the Notice of Hearing 
and joined Local Union No. 534 on its brief.  The notice of hearing also 
lists both Jergens and Capital Electric 
as the Employers in this case.  
However, it is not disputed that the subcontractor, Capital Electric, 
hired and assigned the work to the employees performing the work in 
dispute.  
2 We find no merit to the Employers™ contention that Laborers did 
not raise its motion to quash until after the hearing concluded.  The 
record shows that Laborers™ moved to quash prior to the close of the 

hearing and that the hearing officer 
deferred the issue to the Board.   
revenues in excess of $1 million and purchased and re-
ceived, at its Dayton, Ohio facility, goods and materials 
valued in excess of $50,000 directly from suppliers lo-
cated outside the State of Ohio
.  The parties further stipu-
lated that Jergens is engaged in the business of providing 
highway construction services from its Vandalia, Ohio 
facility.  During the 12-month period prior to the hearing, 

Jergens, during the course and conduct of its business, 
derived gross revenues in excess of $1 million and pur-
chased and received at its Vandalia, Ohio facility goods 

and materials valued in excess of $50,000 directly from 
suppliers outside the State of Ohio.  The parties further 
stipulated, and we find, that
 the Employers are engaged 
in commerce within the meaning of Section 2(6) and (7) 
of the Act, and that Labore
rs and Electrical Workers are 
labor organizations within the meaning of Section 2(5) of 
the Act.  
II.  THE DISPUTE
 A.  Background and Facts of the Dispute 
Jergens is a general contractor engaged in highway 
construction in Ohio, Indiana, and Michigan.  Jergens is 

bound to a collective-bargai
ning agreement between La-
borers and the Ohio Contractors Association (Heavy-
Highway Agreement), effective from May 1, 2007, to 

April 30, 2010.  That agreement, among other things, 
covers ﬁHighway Constructionﬂ work, including ﬁhigh-
way lightingﬂ and ﬁsignal lighting.ﬂ  The Heavy-

Highway Agreement also contains a provision, titled 
ﬁSubcontractors,ﬂ which provi
des that ﬁall subcontractors 
shall be subject to the terms and provisions of this 

Agreement.  Any Contractor who sublets any of his work 
must sublet the same subject to this Agreement.ﬂ   
Throughout its business history, Jergens has primarily 
subcontracted its electrical wo
rk on highway projects to 
Capital Electric.  Those subcontracts typically covered 

the installation of traffic signals, lighting, street lighting, 
highway lighting, intelligent traffic systems, and over-
head, and underground voltage distribution. 
Capital Electric and Electrical Workers are parties to a 
collective-bargaining agreem
ent for outside electrical work (Outside Agreement).  
That agreement, effective 
from December 31, 2007, to January 3, 2010, covers the 
ﬁinstallation and maintenance of highway and street 
lighting, highway and street sign lighting, electric mes-

sage boards and traffic contro
l systems, camera systems, 
traffic signal work, substation and line construction, in-
cluding overhead and underground projects, . . . [includ-

ing] the operation of all tools and equipment necessary 
for the installation of the above projects.ﬂ  Capital Elec-
tric does not have a collective-bargaining agreement with 

Laborers.    
 ELECTRICAL WORKERS LOCAL 
71 (CAPITAL ELECTRICAL LINE BUILDERS
)  141
In late July or early August  2009,
3 Jergens subcon-
tracted with Capital Electric for the installation of high-
way signalized traffic control systems at the Ohio De-
partment of Transportation Project 090248, involving 

intersection improvements on State Route 747 in Butler 
County, Ohio (Route 747 project).  Capital Electric as-
signed the subcontracted work to its employees, who are 

represented by Electrical Workers.  
On August 3, Laborers f
iled a grievance against Jer-
gens, claiming that Jergens™ subcontract with Capital 

Electric violated the subcontracting provision of the 
Heavy-Highway Agreement.  On about August 19, in 
response to the grievance, 
Jergens™ vice president, Vic 
Roberts, sent Laborers a letter stating that ﬁ[e]lectric 
work is not covered under [the Heavy-Highway Agree-

ment],ﬂ and that Jergens ﬁis entitled to make work as-
signments to any specialty subcontractor with Collective 
Bargaining Agreements in place.ﬂ  Roberts testified that 

Laborers™ field representative,
 Eddie Deaton, then called 
him to explain that although Laborers had not claimed 
the signal installation work in the past, ﬁtimes are . . . 

lean and we™re going after the work.ﬂ 
Also on about August 19, Laborers™ president and field 
representative, Jerry Bowling, visited the Route 747 job-

site and spoke with two Capital Electric employees, Jerry 
Campbell and Chris Snodderly.  Campbell testified that 
Bowling informed the employ
ees that he was the presi-
dent and field representative for Laborers, and told them 
they were performing Laborers™ work.  Campbell further 
testified that Bowling told the employees they had two 

options:  they could allow employees represented by La-
borers to perform the work, or they could sign a contract 
with Laborers that authorized
 a 3-percent dues deduction 
from their pay.
4  Bowling then provided Campbell with 
his business card, and shortly thereafter left the jobsite.
5  Later that day, Campbell informed Electrical Workers 
Business Manager Patrick Grice about the incident.  
Grice then sent a letter, dated August 21, to Capital Elec-

tric concerning the possible reassignment of work to em-
ployees who are not members 
of Electrical Workers.  
The letter stated that the Ou
tside Agreement requires that 
Electrical Workers ﬁbe the sole and exclusive source of 
referral of applicants for 
employment,ﬂ and that ﬁany 
breach or violation of the collective-bargaining agree-

ment will result in grievances being filed against Capitol 
                                                          
 3 Unless otherwise specified, all dates hereafter are in 2009. 
4 Snodderly did not testify at the hearing. 
5  Bowling testified that his visit to
 the jobsite was routine and, at the 
time, he did not know about Capital 
Electric™s contractual relationship 
with Electrical Workers.  Bowling te
stified that he introduced himself 
to the workers, stated that Laborer
s had a contract with Jergens and, 
after hearing Campbell state that there would be no Laborers on the job, 

left the jobsite.  [sic] Electric Line Builders.  In addition, Picket Lines, 
Strike activity and the filing of Charges with the National 
Labor Relations Board will be levied against Capitol 
[sic] Electric Line Builders Company.ﬂ   
B.  Work in Dispute 
The work in dispute involves the installation of high-
way signalized traffic control systems, including conduit, 

loop detectors, signal poles, and foundations in which to 
set signal poles, at the Ohio Department of Transporta-
tion Project 090248.  
C.  Contentions of the Parties 
Laborers argues that the notice of hearing should be 
quashed, contending that it has not claimed the disputed 
work.  Laborers argues that it is only pursuing a griev-
ance under the Heavy-Highway Agreement.  Laborers 
further contends that Bowling™s visit to the Route 747 
project jobsite did not entail a claim for the disputed 
work, but only involved an attempt to secure dues check-

off cards from the employees working there.
6   The Employers and Electrica
l Workers contend that 
there are competing claims fo
r the work in dispute, and 
that the dispute is properly before the Board for determi-
nation.  They contend that Laborers pressed its claim for 
the work through its grievance, in the telephone discus-

sions between officials of Laborers and Jergens, and in 
Bowling™s conversation with Capital Electric™s employ-
ees at the Route 747 jobsite.  In addition, the Employers 

contend that Laborers™ refusal to disclaim the work at the 
hearing further demonstrates Laborers™ intent to claim 
the work in dispute.  Th
e Employers and Electrical 
Workers additionally contend that Grice™s August 21 
letter to Capital Electric, threatening ﬁPicket Linesﬂ and 
ﬁStrike Activityﬂ if the work were reassigned, demon-
strates that there is reasonable cause to believe that Sec-
tion 8(b)(4)(D) has been violated. 
On the merits, the Employers and Electrical Workers 
assert that the work in disp
ute should be awarded to em-
ployees represented by Elect
rical Workers based on the 
factors of collective-bargaining agreements, employer 
preference and past practice, area and industry practice, 
relative skills, and economy and efficiency of operations. 
D.  Applicability of the Statute 
Before the Board may proceed with determining a dis-
pute pursuant to Section 10(k) of the Act, there must be 

reasonable cause to believe that Section 8(b)(4)(D) has 
been violated.  This standard 
requires finding that there is 
reasonable cause to believe that: (1) there are competing 

claims for the disputed work among rival groups of em-
                                                          
 6 Laborers does not set forth any contentions regarding the merits of 
the dispute. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
   142 
ployees;
7 (2) a party has used proscribed means to en-
force its claim to the work in dispute;
8 and (3) the parties 
have not agreed to a method for the voluntary adjustment 
of the dispute.
9  On this record, we find that this standard 
has been met.  
1.  Competing claims for work 
We find that there are comp
eting claims for the work 
in dispute.  Electrical Work
ers has at all times claimed 
the work in dispute for the employees it represents, and 
these employees have been performing the work.  Fur-
ther, Grice™s August 21 letter to Capital Electric specifi-
cally claimed the work in dispute for employees repre-
sented by Electrical Workers. 
We also find reasonable cause
 to believe that Laborers 
claimed the work in dispute for the employees it repre-
sents.  As set forth above, Campbell testified that Bowl-

ing informed the Capital El
ectric employees that they 
were performing Laborers™ work.
10  Contrary to Labor-
ers™ contention, evidence of a claim conveyed directly to 

an employer™s employees is sufficient to establish rea-
sonable cause to believe that
 there is a competing claim 
for the disputed work.  See 
Bricklayers (Cretex Con-
struction Services, Inc.)
, 343 NLRB 1030, 1031Œ1032 
(2004).  Moreover, Laborers™ claim for the work is fur-
ther evinced by  Bowling™s testimony, wherein he sum-

marized Laborers™ position by stating, ﬁ[w]hose work is 
it?  It™s both of ours.ﬂ Therefore, we find that the record 
evidence establishes reasonabl
e cause to believe that 
there are completing claims for the work in dispute
.11                                                            
 7 Carpenters Local 275 (Lymo Construction Co.),
 334 NLRB 422, 
423 (2001). 
8 See, e.g., 
Electrical Workers Local 3 (Slattery Skanska, Inc.),
 342 
NLRB 173, 184 (2004). 
9 Operating Engineers Local 150 (R & D Thiel),
 345 NLRB 1137, 
1138Œ1139 (2005). 
10 Laborers argues that Campbell™s te
stimony conflicts with the tes-
timony of its representative, Bowli
ng, who stated that he was merely 
attempting to obtain the employees™ signatures on authorization cards.  

However, ﬁ[i]n 10(k) proceedings, 
a conflict in testimony does not 
prevent the Board from finding evid
ence of reasonable cause and pro-
ceeding with a determination of the dispute.ﬂ  
Sheet Metal Workers 
Local 107 (Lathrop Co.)
, 276 NLRB 1200, 1202 fn. 3 (1985). 
 11 Because we find that the testim
ony described above establishes 
reasonable cause to believe that Labor
ers claimed the work in dispute, 
we find it unnecessary to address th
e Employers™ contention that La-
borers™ failure to disclaim the work at
 the hearing also is indicative of a 
competing claim for the work. We al
so find it unnecessary to address 
whether evidence presented by Em
ployers and Electrical Workers 
concerning Laborers™ attempts to secure work being performed by 
Electrical Workers on other projects further demonstrates that Laborers 
claims the work in dispute.  In fi
nding reasonable cause to believe that 
the Laborers claimed the work in dispute, we do not rely on the Labor-
ers™ grievance claiming that Jergens™ subcontracting of the work to 
Capital Electric violated the subc
ontracting provision of the Heavy-
Highway Agreement.  See 
Laborers (Capitol Drilling), 318 NLRB 809, 
810 (1995) (grievance to enforce an arguably meritorious claim against 
2.  Use of proscribed means 
As discussed above, Grice stated in his August 21 let-
ter to Capital Electric that he
 considered reassignment of 
the electrical work to employ
ees other than those repre-
sented by Electrical Workers to
 be a violation of the col-
lective-bargaining agreement,
 and that said violation 
would result in Electrical Wo
rkers engaging in ﬁPicket 
Linesﬂ and ﬁStrike activity.ﬂ  On this basis, we find rea-

sonable cause to believe that Section 8(b)(4)(D) has been 
violated. 
Bricklayers (Cretex Construction Services, 
Inc.)
, supra, 343 NLRB at 1032. 
3.  No voluntary method for adjustment of dispute 
The parties have stipulated, 
and we find, that there is 
no agreed-upon method for voluntary adjustment of the 
dispute to which all parties are bound.  
Based on the foregoing, we find reasonable cause to 
believe that there are compe
ting claims for the work in 
dispute, that a violation of Section 8(b)(4)(D) has oc-
curred, and that no voluntary method exists for adjust-

ment of the dispute.
12  We thus find that the dispute is 
properly before the Board for determination, and accord-
ingly deny Laborers™ motion to quash the notice of hear-

ing. 
E.  Merits of the Dispute 
Section 10(k) requires the Board to make an affirma-
tive award of disputed work after considering various 
factors.  
NLRB v. Electrical Workers Local 1212 (Co-
lumbia Broadcasting)
, 364 U.S. 573 (1961).  The Board 
has held that its determination in a jurisdictional dispute 
is an act of judgment based on common sense and ex-
perience, reached by balancing the factors involved in a 
particular case.  
Machinists Lodge 1743 (J. A. Jones 
Construction)
, 135 NLRB 1402, 1410Œ1411 (1962). 
The following factors are relevant in making the de-
termination of the dispute.
                                                                                              
 general contractor that work has be
en subcontracted in breach of con-
tract with general contractor does no
t constitute a claim for the work to 
the subcontractor).  In 
this case, the Laborers made a claim for the work 
directly to Capital Electric by conve
ying its claim to 
Capital Electric™s 
employees.  Cf. 
Electrical Workers Local 71 (Thompson Electric)
, 354 
NLRB No. 46, slip op. at 3Œ4 (2009) (union™s assertion that it did not 
claim work because it merely filed grievances against general contrac-
tor rejected because union also made 
claim for work directly to subcon-
tractor).
 12 In addition, we reject Laborers™
 argument that the notice of hear-
ing should be quashed because the wo
rk in dispute has now been com-
pleted.  ﬁ[T]he mere fact that di
sputed work has been completed does 
not render a jurisdictional dispute moot where nothing indicates that 
similar disputes are unlikely to recur.ﬂ See 
Millwright Local 1906 (Chi-
cago Steel), 310 NLRB 646, 648 fn. 8 (1993), quoting 
Operating Engi-
neers Local 150 (Martin Cement)
, 284 NLRB 858, 860 fn. 4 (1987)
.  ELECTRICAL WORKERS LOCAL 
71 (CAPITAL ELECTRICAL LINE BUILDERS
)  143
1.  Certifications and coll
ective-bargaining agreements 
There is no evidence of an
y Board certifications con-
cerning the employees involved in this dispute.  How-
ever, the Outside Agreement, to which Capital Electric 

and Electrical Workers are bo
und, covers the installation 
and maintenance of highway and street lighting and traf-
fic signal work, i.e., work similar to that in dispute in this 

case.  Although the Heavy-Highway Agreement between 
Jergens and Laborers also references highway lighting 
and signal lighting work, Capital Electric is not a signa-

tory to that agreement, and 
there is no evidence that Jer-
gens has authority to assign or control Capital Electric 
employees in their performance 
of electrical work once it 
awards a subcontract.  See generally 
Plasterers Local 
502 (PBM Concrete)
, 328 NLRB 641, 644 (1999). Ac-
cordingly, we find that this 
factor favors an award of the 
work in dispute to employee
s represented by Electrical 
Workers.  
2.  Employer preference and past practice 
Capital Electric District Manager Jim Woeste testified 
that, since he was hired in 2003, Capital Electric has al-

ways assigned its electric signal work to employees rep-
resented by Electrical Workers.  In addition, Woeste tes-
tified that
 Capital Electric prefers to assign its work to 
employees represented by Electrical Workers.  Accord-
ingly, we find that this fact
or favors an award of the 
work in dispute to employee
s represented by Electrical 
Workers. 
3.  Area and industry practice 
Grice testified that employees represented by Electri-
cal Workers have been assigned work of the kind in dis-
pute (i.e., installation of highway signalized traffic con-
trol systems) for many ye
ars throughout the State of 
Ohio, and he is not aware of any traffic signalization 
work performed by employees represented by Laborers.  

Jergens Vice President Vic Roberts testified that Jergens 
has always contracted work si
milar to the kind in dispute 
to Capital Electric or to other subcontractors that use 

employees represented by 
Electrical Workers.   
The record presents conflicting evidence as to whether 
there is an area practice of using employees represented 

by Laborers to perform work of the kind in dispute.  On 
the one hand, Laborers™ representative, Bowling, testified 
that employees represented by Laborers have performed 

traffic signal installation work throughout Ohio for many 
years.  However, as discussed above, Roberts testified 
that Laborers™ representative,
 Eddie Deaton, said in a 
telephone conversation that Laborers had not claimed 
signal installation work in the past, but that ﬁtimes are . . 
. lean and we™re going after the work.ﬂ  
Based on the above evidence, we find that this factor 
favors an award of the work in dispute to employees rep-
resented by Electrical Workers. 
4.  Relative skills  
Grice, Campbell, and Woeste testified about the skills 
and training required of me
mbers of Electrical Workers 
to reach the level of journeyman
 traffic signal technician.  
Woeste testified that journeyman status requires comple-
tion of a 6000-hour apprenticeship program that includes 
on-the-job training, classroom work, and testing.  Camp-

bell testified that journeyman traffic signal technicians 
receive training in electrical 
theory, mathematics, and the 
National Electrical Code.  Gri
ce testified that Electrical 
Workers™ apprenticeship trai
ning standards require ap-
prentices to master the rules and regulations for traffic 

signal technicians.  Grice ad
ded that Electrical Workers 
requires its apprentices to 
be paired in two-man crews 
with journeyman electrician
s during their apprenticeship 
period. 
Bowling testified that some members of Laborers re-
ceived training in traffic sign
al technician work.  He did 
not, however, provide details on the extent of that train-
ing.  Significantly, though, Bowling testified that while 
Laborers™ members are able to
 perform some of the tasks 
involved in work of the kind in dispute, such as pouring 
concrete, they generally do not perform the electrical 
portions of that work.  Accordingly, we find that this 

factor favors an award of the work in dispute to employ-
ees represented by Electrical Workers  
5.  Economy and efficiency of operations 
The Employers and Electrical 
Workers argue that this 
factor favors an award to 
the employees that Electrical 
Workers represents.  In support, they rely on Woeste™s 
testimony that employees represented by Electrical 
Workers perform all of the tasks involved in signal in-

stallation and are more qualifi
ed to perform that work 
than are Laborers™ members.  
In addition, they rely on 
Roberts™ testimony that using employees represented by 

Laborers would increase Capital Electric™s costs because 
he did not believe that these employees could perform 
the work adequately.  Neither of these witnesses, how-

ever, provided specific details as to how efficiencies 
would be achieved by performing the work with employ-
ees represented by Electrical Workers.
13                                                           
 13 In addition, on brief, the Empl
oyers contend that subcontractors 
utilizing employees represented by Electrical Workers generally submit 
the lowest bids for subcontracting jobs.  However, there is no record 

evidence supporting this claim, and thus there is no explanation as to 
whether the purported cost differentia
l would be due to efficiencies 
based on greater employee skills, or due
 to nonrelevant factors such as 
wage differentials.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
   144 
We find that the record does not contain sufficient evi-
dence to find that the factor
 of economy and efficiency of 
operations favors one group of employees over the other
.    
Conclusion 
After considering all the rele
vant factors, we conclude 
that employees represented 
by Electrical Workers are 
entitled to perform the work in dispute.  We reach this 
conclusion relying on the factors of collective-bargaining 

agreements, employer preference and past practice, area 
and industry practice, and relative skills.  In making this 
determination we are awarding the disputed work to em-
ployees represented by Electr
ical Workers, not to that 
labor organization or its members. 
F. Scope of the Award 
The Employers request a broad areawide award cover-
ing the work in dispute.  The Board customarily does not 

grant a broad areawide award in cases where the charged 
party represents the employees to whom the work is 
awarded and to whom the employer contemplates con-

tinuing to assign th
e work.  See, e.g., 
Laborers Local 243 
(A. Amorello & Sons)
, 314 NLRB 501, 503 (1994).  Ac-
cordingly, we shall limit the present determination to the 

particular controversy that ga
ve rise to the proceeding.  
DETERMINATION OF DISPUTE 
The National Labor Relations Board makes the follow-
ing Determination of Dispute. 
Employees of Capital Electri
c Line Builders Inc., rep-
resented by Local Union No. 71, International Brother-
hood of Electrical Workers are entitled to perform the 
installation of highway signalized traffic control systems, 

including conduit, loop detectors, signal poles and foun-
dations in which to set signal poles, at the Ohio Depart-
ment of Transportation Project 090248. 
   